ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
The sufficiency of the evidence to establish that the appellant was intoxicated presented a serious question on original submission of this cause. The majority held that the evidence, when viewed in the light most favorable to the state, supported the jury verdict. In reaching that conclusion, we considered the testimony of the toxicologist, the effect of which was that the appellant had been intoxicated at the time of the accident. We also considered the testimony of the doctor who examined the appellant upon his arrival at the hospital, the effect of which was that the appellant was not intoxicated. The majority opinion did not discuss the fact that two members of the Texas Highway Parol talked to the appellant at the hospital prior to the taking of the specimen of blood and neither of them was called upon to give an opinion as to the appellant’s state of intoxication or to testify to any act, conduct or statement on the part of the appellant that might tend to show intoxication. After further consideration, the writer has concluded that failure of the state to give the jury the benefit of the testimony of these two witnesses, both of whom testified about other mat*125ters, on this closely controverted issue must be construed against the state in our re-evaluation of the sufficiency of the evidence.
Where the testimony upon which the state relies for a conviction is obviously weak and the record affirmatively reflects that there was testimony available to the state which would have thrown additional light on the facts, and which the state did not introduce or satisfactorily account for its failure to do so, this court will treat the case as one evidencing a reasonable doubt as to the sufficiency of the evidence to support the conviction. See 18 Tex. Jur., p. 440, sec. 318; Vasquez v. State, 145 Tex. Cr. Rep. 376, 167 S.W. 2d 1030; and Buford v. State, 112 Tex. Cr. Rep. 593, 17 S.W. 2d 1072.
Under the rule stated, the writer finds the evidence insufficient to support the conviction.
The appellant’s motion for rehearing is granted; the judgment of affirmance is set aside; and the judgment is now reversed and the cause remanded.